 



Exhibit 10.22

EXECUTIVE AGREEMENT

     This Executive Agreement (“Agreement”) between Oil States International,
Inc., a Delaware corporation (the “Company”), and Christopher E. Cragg (the
“Executive”) is made and entered into effective March 1, 2004 (the “Effective
Date”).

     WHEREAS, Executive is a key executive of the Company or a subsidiary; and

     WHEREAS, the Company believes it to be in the best interests of its
stockholders to attract, retain and motivate key executives and ensure
continuity of management; and

     WHEREAS, it is in the best interest of the Company and its stockholders if
the key executives can approach material business development decisions
objectively and without concern for their personal situation; and

     WHEREAS, the Company recognizes that the possibility of a Change of Control
(as defined below) of the Company may result in the departure of key executives
to the detriment of the Company and its stockholders; and

     WHEREAS, the Board of Directors of the Company has authorized this
Agreement and certain similar agreements in order to retain and motivate key
management and to ensure continuity of key management;

     THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive agree as follows:



1.   Term of Agreement



  A.   This Agreement shall commence on the Effective Date and, subject to the
provisions for earlier termination in this Agreement, shall continue in effect
through the third anniversary of the Effective Date; provided, however,
commencing on the Effective Date and on each day thereafter, the term of this
Agreement shall automatically be extended for one additional day unless the
Board of Directors of the Company shall give written notice to Executive that
the term shall cease to be so extended in which event the Agreement shall
terminate on the third anniversary of the date such notice is given.     B.  
Notwithstanding anything in this Agreement to the contrary, this Agreement, if
in effect on the date of a Change of Control, shall automatically be extended
for the 24-month period following the Change of Control.     C.   Termination of
this Agreement shall not alter or impair any rights of Executive arising
hereunder on or before such termination.



2.   Certain Definitions



  A.   “Cause” shall mean:

 



--------------------------------------------------------------------------------



 



  (i)   Executive’s conviction of (or plea of nolo contendere to) a felony,
dishonesty or a breach of trust as regards the Company or any subsidiary;    
(ii)   Executive’s commission of any act of theft, fraud, embezzlement or
misappropriation against the Company or any subsidiary that is materially
injurious to the Company or such subsidiary regardless of whether a criminal
conviction is obtained;     (iii)   Executive’s willful and continued failure to
devote substantially all of his business time to the Company’s business affairs
(excluding failures due to illness, incapacity, vacations, incidental civic
activities and incidental personal time) which failure is not remedied within a
reasonable time after written demand is delivered by the Company, which demand
specifically identifies the manner in which the Company believes that Executive
has failed to devote substantially all of his business time to the Company’s
business affairs; or     (iv)   Executive’s unauthorized disclosure of
confidential information of the Company that is materially injurious to the
Company.



              For purposes of this definition, no act, or failure to act, on
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that Executive’s
action or omission was in the best interest of the Company.     B.   “Change of
Control” shall mean any of the following:



  (i)   any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any affiliate, other than any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company or other than SCF III,
L.P., SCF IV, L.P., or any affiliate of SCF III, L.P. or SCF IV, L.P.) acquires
“beneficial ownership” (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company representing 35% or more of the combined voting
power of the Company’s then outstanding securities; provided, however, that if
the Company engages in a merger or consolidation in which the Company or
surviving entity in such merger or consolidation becomes a subsidiary of another
entity, then references to the Company’s then outstanding securities shall be
deemed to refer to the outstanding securities of such parent entity;     (ii)  
a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (i) are directors of the Company as of the

2



--------------------------------------------------------------------------------



 



      Effective Date, or (ii) are elected, or nominated for election, to the
Board with the affirmative votes of at least two-thirds of the Incumbent
Directors at the time of such election or nomination, but Incumbent Director
shall not include an individual whose election or nomination occurs as a result
of either (1) an actual or threatened election contest (as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or (2) an
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board of Directors of the Company;     (iii)   the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity (or if the surviving entity is or
shall become a subsidiary of another entity, then such parent entity)) more than
50% of the combined voting power of the voting securities of the Company (or
such surviving entity or parent entity, as the case may be) outstanding
immediately after such merger or consolidation;     (iv)   the stockholders of
the Company approve a plan of complete liquidation of the Company; or     (v)  
the sale or disposition (other than a pledge or similar encumbrance) by the
Company of all or substantially all of the assets of the Company other than to a
subsidiary or subsidiaries of the Company.



  C.   “Date of Termination” shall mean the date the Notice of Termination is
given unless such termination is by Executive in which event the Date of
Termination shall not be less than 30 days following the date the Notice of
Termination is given. Further, a Notice of Termination given by Executive due to
a Good Reason event that is corrected by the Company before the Date of
Termination shall be void.     D.   “Good Reason” shall mean:



  (i)   a material reduction in Executive’s authority, duties or
responsibilities from those in effect immediately prior to the Change of Control
or the assignment to Executive duties or responsibilities inconsistent in any
material respect from those of Executive in effect immediately prior to the
Change of Control;     (ii)   a material reduction of Executive’s compensation
and benefits, including, without limitation, annual base salary, annual bonus,
and equity incentive opportunities, from those in effect immediately prior to
the Change of Control;

3



--------------------------------------------------------------------------------



 



  (iii)   the Company fails to obtain a written agreement from any successor or
assigns of the Company to assume and perform this Agreement as provided in
Section 9 hereof; or     (iv)   the Company requires Executive, without
Executive’s consent, to be based at any office located more than 50 miles from
the Company’s offices to which Executive was based immediately prior to the
Change of Control, except for travel reasonably required in the performance of
Executive’s duties.



      Notwithstanding the above however, Good Reason shall not exist with
respect to a matter unless Executive gives the Company written notice of such
matter within 30 days of the date Executive knows or should reasonably have
known of its occurrence. If Executive fails to give such notice timely,
Executive shall be deemed to have waived all rights Executive may have under
this Agreement with respect to such matter.     E.   “Notice of Termination”
shall mean a written notice delivered to the other party indicating the specific
termination provision in this Agreement relied upon for termination of
Executive’s employment and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.     F.   “Protected Period” shall
mean the 24-month period beginning on the effective date of a Change of Control.
    G.   “Target AICP” shall mean the targeted value of Executive’s annual
incentive compensation plan bonus for the year in which the Date of Termination
occurs or the fiscal year immediately preceding the Change of Control, whichever
is a greater amount.     H.   “Termination Base Salary” shall mean Executive’s
base salary at the rate in effect at the time the Notice of Termination is given
or, if a greater amount, Executive’s base salary at the rate in effect
immediately prior to the Change of Control.



3.   No Employment Agreement.       This Agreement shall be considered solely as
a “severance agreement” obligating the Company to pay Executive certain amounts
of compensation and to provide certain benefits in the event and only in the
event of Executive’s termination of employment for the specified reasons and at
the times specified herein. The parties agree that this Agreement shall not be
considered an employment agreement and that Executive is an “at will” employee
of the Company.

4



--------------------------------------------------------------------------------



 



4.   Regular Severance Benefits.       Subject to the conditions precedent set
out in Section 13, if the Company terminates Executive’s employment (i) other
than for Cause and (ii) not during the Protected Period, Executive shall receive
the following compensation and benefits from the Company:



  A.   Within 15 days of Executive’s satisfaction of the requirements of
Section 13, the Company shall pay to Executive in a lump sum, in cash, an amount
equal to one times the sum of Executive’s (i) Termination Base Salary and
(ii) Target AICP.     B.   Notwithstanding anything in any Company stock plan or
grant agreement to the contrary, all restricted shares and restricted stock
units of Executive shall become 100% vested and all restrictions thereon shall
lapse as of the Date of Termination and the Company shall promptly deliver such
shares to Executive.     C.   For the 24-month period following the Date of
Termination (the “Regular Severance Period”), the Company shall continue to
provide Executive and Executive’s eligible family members, based on the cost
sharing arrangement between the Company and similarly situated active employees,
with medical and dental health benefits and disability coverage and benefits at
least equal to those which would have been provided to Executive if Executive’s
employment had not been terminated or, if more favorable to Executive, as in
effect generally at any time during such period. Notwithstanding the foregoing,
if Executive becomes eligible to receive medical, dental and disability benefits
under another employer’s plans during this Regular Severance Period, the
Company’s obligations under this Section 4C shall be reduced to the extent
comparable benefits are actually received by Executive during such period, and
any such benefits actually received by Executive shall be promptly reported by
Executive to the Company. In the event Executive is ineligible under the terms
of the Company’s health and other welfare benefit plans or programs to continue
to be so covered, the Company shall provide Executive with substantially
equivalent coverage through other sources or will provide Executive with a lump
sum payment in such amount that, after all taxes on that amount, shall be equal
to the cost to Executive of providing Executive such benefit coverage. The lump
sum shall be determined on a present value basis using the interest rate
provided in Section 1274(b)(2)(B) of the Internal Revenue Code of 1986, as
amended (the “Code”) on the Date of Termination.

Change of Control Severance Benefits



5.   Severance Benefits. Subject to the conditions precedent set out in
Section 13, if either (a) Executive terminates his employment during the
Protected Period for a Good Reason event or (b) the Company terminates
Executive’s employment during the Protected Period other than for Cause,
Executive shall receive the following compensation and benefits from the
Company:

5



--------------------------------------------------------------------------------



 



  A.   Within 15 days of Executive’s satisfaction of the requirements of
Section 13, the Company shall pay to Executive in a lump sum, in cash, an amount
equal to two times the sum of Executive’s (i) Termination Base Salary and
(ii) Target AICP.     B.   Notwithstanding anything in any Company stock plan or
grant agreement to the contrary, (i) all restricted shares and restricted stock
units of Executive shall become 100% vested and all restrictions thereon shall
lapse as of the Date of Termination and the Company shall promptly deliver such
shares to Executive and (ii) each then outstanding stock option of Executive
shall become 100% exercisable and, excluding any incentive stock option granted
prior to the Effective Date, shall remain exercisable for the remainder of such
option’s term.     C.   Executive shall be fully vested in Executive’s accrued
benefits under all qualified pension, nonqualified pension, profit sharing,
401(k), deferred compensation and supplemental plans maintained by the Company
for Executive’s benefit, except to that the extent the acceleration of vesting
of such benefits would violate any applicable law or require the Company to
accelerate the vesting of the accrued benefits of all participants in such plan
or plans, in which event the Company shall pay Executive a lump sum amount, in
cash, within 15 days following the Date of Termination, equal to the present
value of such unvested accrued benefits that cannot become vested under the plan
for the reasons provided above.     D.   For the 36-month period following the
Date of Termination (the “COC Severance Period”), the Company shall continue to
provide Executive and Executive’s eligible family members, based on the cost
sharing arrangement between Executive and the Company on the Date of
Termination, with medical and dental health benefits and disability coverage and
benefits at least equal to those which would have been provided to Executive if
Executive’s employment had not been terminated or, if more favorable to
Executive, as in effect generally at any time during such period.
Notwithstanding the foregoing, if Executive becomes eligible to receive medical,
dental and disability benefits under another employer’s plans during this COC
Severance Period, the Company’s obligations under this Section 5D shall be
reduced to the extent comparable benefits are actually received by Executive
during such period, and any such benefits actually received by Executive shall
be promptly reported by Executive to the Company. In the event Executive is
ineligible under the terms of the Company’s health and other welfare benefit
plans or programs to continue to be so covered, the Company shall provide
Executive with substantially equivalent coverage through other sources or will
provide Executive with a lump sum payment in such amount that, after all taxes
on that amount, shall be equal to the cost to Executive of providing Executive
such benefit coverage. The lump sum shall be determined on a present value basis
using the interest rate provided in Section 1274(b)(2)(B) of the Code on the
Date of Termination.     E.   Throughout the term of the COC Severance Period or
until Executive accepts other employment, including as an independent
contractor, with a new employer, whichever occurs first, Executive shall be
entitled to receive outplacement

6



--------------------------------------------------------------------------------



 



      services, payable by the Company, with an aggregate cost not to exceed 15%
of Executive’s Termination Base Salary, with an executive outplacement service
firm reasonably acceptable to the Company and Executive.



6.   Parachute Tax Gross Up.       If any payment (including without limitation
any imputed income) made, or benefit provided, to or on behalf of Executive
pursuant to this Agreement, including any accelerated vesting or any deferred
compensation or other award, in connection with a “change in control” of the
Company (within the meaning of Section 280G of the Code) results in Executive
being subject to the excise tax imposed by Section 4999 of the Code (or any
successor or similar provision) the Company shall promptly pay Executive an
additional amount in cash (the “Additional Amount”) such that the net amount of
all such payments and benefits received by Executive after paying all applicable
taxes (including penalties and interest) on such payments and benefits,
including on such Additional Amount, shall be equal to the net after-tax amount
of the payments and benefits (excluding the Additional Amount) that Executive
would have received if Section 4999 were not applicable to such payments and
benefits. Such determinations shall be made by the Company’s independent
certified public accountants.   7.   Accelerated Vesting of Options Upon a
Change of Control.       Notwithstanding any provisions of any Company stock
option plan or option agreement to the contrary, upon a Change of Control all
outstanding unvested stock options, if any, granted to Executive under any
Company stock option plan (or options substituted therefor covering the stock of
a successor corporation) shall be fully vested and exercisable as to all shares
of stock covered thereby effective as of the date of the Change of Control.  
8.   Mitigation.       Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise nor, except as provided in Section 4C and Section 5D, shall the amount
of any payment or benefit provided for in this Agreement be reduced by any
compensation earned or benefit received by Executive as the result of employment
by another employer or self-employment, by retirement benefits, by offset
against any amount claimed to be owed by Executive to the Company or otherwise,
except that any severance payments or benefits that Executive is entitled to
receive pursuant to a Company severance plan or program for employees in general
shall reduce the amount of payments and benefits otherwise payable or to be
provided under this Agreement.   9.   Successor Agreement.       The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no succession

7



--------------------------------------------------------------------------------



 



    had taken place. Failure of the successor to so assume shall constitute a
breach of this Agreement and entitle Executive to the benefits hereunder as if
triggered by a termination by the Company other than for Cause.   10.  
Indemnity.       In any situation where under applicable law the Company has the
power to indemnify, advance expenses to and defend Executive in respect of any
judgments, fines, settlements, loss, cost or expense (including attorneys fees)
of any nature related to or arising out of Executive’s activities as an agent,
employee, officer or director of the Company or in any other capacity on behalf
of or at the request of the Company, then the Company shall promptly on written
request, indemnify Executive, advance expenses (including attorney’s fees) to
Executive and defend Executive to the fullest extent permitted by applicable
law, including but not limited to making such findings and determinations and
taking any and all such actions as the Company may, under applicable law, be
permitted to have the discretion to take so as to effectuate such
indemnification, advancement or defense. Such agreement by the Company shall not
be deemed to impair any other obligation of the Company respecting Executive’s
indemnification or defense otherwise arising out of this or any other agreement
or promise of the Company under any statute.   11.   Notice.       For the
purpose of this Agreement, notices and all other communications provided for in
this Agreement shall be in writing and delivered by United States certified or
registered mail (return receipt requested, postage prepaid) or by courier
guaranteeing overnight delivery or by hand delivery (with signed receipt
required), addressed to the respective addresses set forth below, and such
notice or communication shall be deemed to have been duly given two days after
deposit in the mail, one day after deposit with such overnight carrier or upon
delivery with hand delivery. The addresses set forth below may be changed by a
writing in accordance herewith.       Company:
                         Executive:       Oil States International, Inc.
333 Clay Street, Suite 3460
Houston, Texas 77002
Attn: Chairman of the Board   12.   Arbitration.       The parties agree to
resolve any claim or controversy arising out of or relating to this Agreement,
including but not limited to issues relating to Executive’s termination of
employment, by binding arbitration under the Federal Arbitration Act before one
arbitrator in Houston, Texas, administered by the American Arbitration
Association under its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The fees and expenses of the arbitrator shall be borne solely by the
non-prevailing party or, in the event there is

8



--------------------------------------------------------------------------------



 



    no clear prevailing party, as the arbitrator deems appropriate. Except as
provided above, each party shall pay its own costs and expenses (including,
without limitation, attorneys’ fees) relating to any mediation/arbitration
proceeding conducted under this Section 12.   13.   Waiver and Release.       As
a condition to the receipt of any payment or benefit under this Agreement,
Executive must first execute and deliver to the Company a binding general
release, as prepared by the Company, that releases the Company, its officers,
directors, employees, agents, subsidiaries and affiliates from any and all
claims and from any and all causes of action of any kind or character that
Executive may have arising out of Executive’s employment with the Company or the
termination of such employment, but excluding (i) any claims and causes of
action that Executive may have arising under or based upon this Agreement, and
(ii) any vested rights Executive may have under any employee benefit plan or
deferred compensation plan or program of the Company. If Executive is age 40 or
above at the time of execution of the general release, pursuant to the terms of
the Older Worker Benefits Protection Act, the release does not become a ‘binding
general release’ until the 8th day after execution and so long as it is not
revoked during the 7-day revocation period following execution.   14.  
Employment with Affiliates.       Employment with the Company for purposes of
this Agreement includes employment with any entity in which the Company has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of all outstanding equity interests, and employment with any entity
which has a direct or indirect interest of 50% or more of the total combined
voting power of all outstanding equity interests of the Company. For purposes of
this Agreement, “Good Reason” shall be construed to refer to Executive’s
positions, duties, and responsibilities in the position or positions in which
Executive serves immediately before the Change of Control, but shall not include
titles or positions with subsidiaries and affiliates of the Company that are
held primarily for administrative convenience.   15.   Governing Law.



  (a)   THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.    
(b)   EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS IN HARRIS COUNTY, TEXAS, FOR THE PURPOSES OF ANY
PROCEEDING ARISING OUT OF THIS AGREEMENT.



16.   Entire Agreement.       This Agreement is an integration of the parties’
agreement and no agreement or representatives, oral or otherwise, express or
implied, with respect to the subject matter

9



--------------------------------------------------------------------------------



 



    hereof have been made by either party which are not set forth expressly in
this Agreement. This Agreement hereby expressly terminates, rescinds and
replaces in full any prior agreement (written or oral) between the parties
relating to the subject matter hereof, including, without limitation, the
                                         previously executed by you on
                     but does not in any manner affect any confidentiality or
non-disclosure agreements with the Company Executive may have entered into..  
17.   Withholding of Taxes.       The Company shall withhold from all payments
and benefits provided under this Agreement all taxes required to be withheld by
applicable law.   18.   Beneficiary.       In the event Executive dies before
receiving the lump sum severance payment to which Executive was entitled
hereunder, Executive’s spouse or, if there is no spouse, the beneficiary
designated by Executive under the Company-sponsored group term life insurance
plan, shall receive such payment.

     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective for all purposes as of the Effective Date.

            OIL STATES INTERNATIONAL, INC.
      By:         Name:  Cindy Taylor      Title:  Senior VP, Chief Financial
Officer and Treasurer   

            EXECUTIVE
                           

10